33 Mich. App. 201 (1971)
189 N.W.2d 808
DAYIANTIS
v.
BLACKHAWK, INCORPORATED
Docket No. 8206.
Michigan Court of Appeals.
Decided April 27, 1971.
*202 Jonathan E. Maire and Andrew J. Transue, for plaintiff.
Maurine Jones McKenna, for defendant Blackhawk, Inc.
Before: QUINN, P.J., and R.B. BURNS and McGREGOR, JJ.
PER CURIAM.
The court in a nonjury trial found that plaintiff, an 83-year-old man, was incompetent, and set aside a judgment which ordered the tax sale of an apartment owned by the plaintiff to defendant Blackhawk, Incorporated. The trial court set aside the tax sale, in accordance with CL 1948, § 211.69 (Stat Ann 1960 Rev § 7.114). See also Young v. Blanchard (1911), 165 Mich. 341.
Plaintiff failed to pay his 1960 county taxes on a certain apartment house which he owned. Although he paid the taxes in subsequent years, he failed to pay the 1960 taxes despite notices that they were still owing. The building was sold at a tax sale in May 1963, to Blackhawk, Incorporated; a deed was executed and delivered to Blackhawk in May 1964, but was not recorded until March of 1965. Plaintiff was not given a proper notice of reconveyance until October 1965, but he failed to exercise his option to reclaim the property within the statutory six months from that date.
In 1967, plaintiff brought suit to set aside the tax sale. It was alleged that plaintiff was an incompetent person at the time of the sale. The trial court determined from testimony presented that plaintiff *203 was incompetent in 1963 and continued to remain incompetent. The sole question raised on appeal is whether the trial court's finding is contrary to the great weight of the evidence.
Plaintiff's insurance agent, who had known plaintiff over a number of years, testified at trial that plaintiff was very confused with reference to his tax situation in 1965. The mere mention of taxes caused plaintiff to become wild to the point of threatening to shoot the county treasurer, such threats being accompanied by the display of a pistol. Plaintiff felt that he had paid his taxes and expressed his belief that he was being gypped. The insurance agent also testified that plaintiff was unrealistic in the management of his apartment properties.
A psychiatrist testified that plaintiff was suffering from senile dementia and expressed his professional opinion that the plaintiff was incompetent in 1965. The psychiatrist further testified that senile dementia was a slowly progressive condition.
A mentally incompetent person is one who is so affected mentally as to be deprived of sane and normal action, or who lacks sufficient capacity to understand in a reasonable manner the nature and effect of the act he is performing. See In re Johnson's Estate (1938), 286 Mich. 213; Hillman v. Huitt (1929), 249 Mich. 1.
A review of the testimony offered below fails to convince this Court that the finding of incompetency by the trial court was clearly erroneous and contrary to the great weight of the evidence. There was sufficient evidence to support the finding that plaintiff was unable to understand the nature and effect of his failure to pay the back taxes or the fact that such failure would result in a loss of his property.
Affirmed. Costs to plaintiff.